t cc no united_states tax_court william a and gayle t cook donors petitioners v commissioner of internal revenue respondent docket no filed date h and w husband and wife each created two trusts intended to qualify as grantor retained annuity trusts grat’s under sec_2702 i r c the grantor in each trust retained an annuity for a stated number of years if the grantor dies before the expiration of the stated term of years and is survived by a spouse the annuity continues for the spouse until the earlier of his or her death or the expiration of an additional specified term if the grantor dies before the expiration of the stated term of years and is not survived by a spouse the term of the annuity ends upon the death of the grantor in each trust the grantor has reserved the power_to_revoke the interest of the spouse ps contend that the value of the remainder_interest in each grat of which the grantor made a taxable gift is the value of the transfer in trust reduced by the actuarially determined value of a dual- life_annuity under sec_7520 i r c r contends that -- - the remainder value is to be calculated by deducting the actuarially determined value of a single-life annuity held because the spousal interests in each grat are not fixed and ascertainable at the inception of the grat and are therefore contingent and because the retained interests in each grat may extend beyond the shorter of a term of years or the period ending upon the death of the grantor the retained interests in the grat’s are to be valued as single-life annuities see sec_25_2702-3 and a gift_tax regs george n harris jr and juan d keller for petitioners stewart todd hittinger for respondent opinion nims judge this matter is before the court on the parties’ cross-motions for partial summary_judgment filed pursuant to rule the parties seek a summary adjudication regarding the same matter ie the proper application of sec_2702 to four grantor retained annuity trusts grat’s there is no genuine issue of material fact to preclude a decision on such matter we therefore proceed to decide the legal issues that the parties’ motions present unless otherwise indicated all section references are to sections of the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - background petitioners resided in bloomington indiana at the time their petition was filed with the court the following is a summary of the relevant facts they are stated solely for the purpose of deciding the pending cross- motions for partial summary_judgment and they are not findings_of_fact for this case see fed r civ p a rule l a the creation of the trusts on date petitioner william a cook mr cook created the william a cook grantor_retained_annuity_trust and transferred big_number shares of class a common_stock of cook group inc to such trust on the same day petitioner gayle t cook mrs cook created the gayle t cook grantor_retained_annuity_trust and transferred big_number shares of class a common_stock of cook group inc to such trust on date mr cook created the william a cook grantor_retained_annuity_trust and transferred big_number shares of class a common_stock of cook group inc effective date to such trust on the same day mrs cook created the gayle t cook grantor_retained_annuity_trust and transferred big_number shares of class a common_stock of cook group inc effective date to such trust petitioners were named as cotrustees for each of the grat’s bach grat also provides that it is intended to be a grantor q4e- retained annuity_trust paying a qualified_annuity_interest under sec_2702 and that the trust instrument should be interpreted accordingly further each grat specifies that the trustee shall amend the trust if necessary to satisfy the requirements of the law in order to ensure that the annuity interest qualifies as a qualified_annuity_interest under sec_2702 b the grat’s bach of the grat’s provides for annual payments equal to percent of the initial value of the trust corpus referred to in each grat as the annuity amount the annuity amount is to be paid to the grantor for a term of years or until the grantor’s earlier death during that time no distribution of trust income or principal may be made to any other person fach of the grat’s also provides that if the grantor survives the 5-year term then the remaining trust property shall be used to establish a separate trust for the grantor’s son however if the trust ends by reason of the grantor’s death before the expiration of the 5-year term all remaining trust property shall be disposed of under a contingent marital annuity_trust cmat intended to qualify for the federal estate_tax_marital_deduction for the grantor’s estate under the cmat the grantor’s spouse will receive any annuity amount that would have - - been paid to the grantor if the grantor had survived the remainder of the 5-year term of the grat upon the earlier of the expiration of the 5-year term or the death of the grantor’s spouse the remaining trust assets will be used to establish a separate trust for the grantor’s son mr cook’s grat provides that mrs cook would have certain powers to appoint income and principal of the grat to and among the grantor’s son carl members of his family and charities but that any exercise of such powers would not take effect unless mr cook survived the term of the grat mr cook’s grat also provides that mrs cook would have certain powers of appointment with respect to the income and principal of the cmat but the grat mandates that no distributions may be made from the cmat to any other person during the life of mrs cook mrs cook’s grat provides that mr cook would have certain powers of appointment with respect to the income and principal of the cmat but the grat also states that no distributions may be made from the cmat to any other person during the life of mr cook bach of the grat’s is irrevocable in all respects except that the grantor retains the right to revoke the designation of his or her spouse as the successor annuitant if -- - the grantor should revoke the spouse’s designation as the successor annuitant then the terms of the trust agreement are to be applied as if the spouse had predeceased the grantor the grat’s fach of the grat’s provides for annual payments referred to as the annuity amount to be paid to the grantor during the annuity term the annuity term for mr cook’s grat i sec_3 years and the annuity term for mrs cook’s grat i sec_5 years in the case of mr cook’s grat the annuity amount is the fair_market_value of the initial assets of such trust as of the date of transfer as finally determined for federal tax purposes multiplied by and for year through year respectively in the case of mrs cook’s grat the annuity amount is the fair_market_value of the initial assets of such trust as of the date of transfer as finally determined for federal tax purposes multiplied by -168940 and for year through year respectively bach of the grat’s provides that during the annuity term of the trust no distribution of trust income or principal may be made to any person other than the grantor if the grantor of each grat survives the annuity term then any remaining trust property after payment of the annuity amount shall be used to establish a separate trust for the grantor’s son if however either of the grat’s ends by reason of the death of the grantor and the grantor is survived by his or her spouse then the remaining trust property shall be disposed of under a cmat fach of the grat’s provides for annuity payments under the cmat to the grantor’s spouse referred to as spousal annuity amounts for the shorter of a term of years years under mr cook’s grat and years under mrs cook’s grat after the grantor’s death or until the spouse’s earlier death the spousal annuity amount that would be payable to the grantor’s spouse under the cmat during the initial years under mr cook’s grat and during the initial years under mrs cook’s grat is the same annuity amount that would have been determined with respect to the grantor if the grantor had survived under the cmat provisions no distributions may be made from the cmat to any other person during the spouse’s life the spouse has a testamentary_power_of_appointment with respect to any remaining trust property including any remaining payments of the spousal annuity amount or of income fach grat is irrevocable except that the grantor retains the right to revoke the designation of his or her spouse as the successor annuitant if the grantor revokes the spouse’s --- - designation as the successor annuitant then the terms of the trust agreement are to be applied as if the spouse had predeceased the grantor petitioners’ gift_tax returns fach petitioner timely filed a federal gift_tax_return for the taxable years and each petitioner reported the value of the transfers to their respective grat’s by subtracting from the value of the transferred property the value of an annuity based on two lives successively ie the value of a stream of fixed annual payments for the shorter of either a term of years years for both of the grat’s and mrs cook’s grat and years for mr cook’s grat or a period ending upon the death of the last to die of the grantor and the grantor’s spouse the notices of deficiency respondent issued notices of deficiency to mrs cook for the taxable years and determining deficiencies in federal gift_taxes in the amounts of dollar_figure and dollar_figure respectively respondent issued notices of deficiency to mr cook for the taxable years and determining deficiencies in federal gift_taxes in the amounts of dollar_figure and dollar_figure respectively a portion of the deficiency for each year and for each petitioner is attributable to respondent’s analysis of the retained annuity in each trust anda --- - determination that the value of the annuity retained by each grantor should be calculated based on the shorter of a fixed term or the earlier death of the grantor discussion i general rules sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by any taxpayer pursuant to sec_2512 the value of the transferred property as of the date of the gift shall be considered the amount_of_the_gift generally where property is transferred in trust but the donor retains an interest in such property the value_of_the_gift is the value of the property transferred less the value of the donor’s retained_interest see sec_25_2512-5a gift_tax regs sec_25_2512-5t d temporary gift_tax regs fed reg date however if the gift in trust is to a family_member as defined in sec_2704 the value_of_the_gift is determined subject_to the limitations of sec_2702 see id in the case at bar petitioners assert that each grantor’s retained_interest is to be valued as a single annuity based on two lives referred to as a dual-life annuity respondent asserts that each grantor’s retained_interest is to be valued as a single-life annuity valuation of a retained_interest as a dual-life annuity produces a greater retained value than -- - valuation as a single-life annuity and correspondingly reduces the amount of the taxable gift of the remainder respondent disagrees with this result as pertinent herein sec_2702 provides sec_2702 special valuation rules in case of transfers of interests in trusts a valuation rules -- in general --solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member shall be determined as provided in paragraph valuation of retained interests -- a in general --the value of any retained_interest which is not a qualified_interest shall be treated as being zero b valuation of gualified interest --- the value of any retained_interest which is a qualified_interest shall be determined under sec_7520 providing for use of valuation tables prescribed by the secretary for annuities life interests etc exceptions -- a in general --this subsection shall not apply to any transfer--- if such transfer is an incomplete_gift b incomplete_gift --for purposes of subparagraph a the term incomplete_gift means any transfer which would not be treated as a gift whether or not consideration was received for such transfer b qualified_interest --for purposes of this section the term qualified_interest means---- any interest which consists of the right to receive fixed amounts payable not less frequently than annually any interest which consists of the right to receive amounts which are payable not less frequently than annually and are a fixed percentage of the fair_market_value of the property in the trust determined annually and any noncontingent remainder_interest if all of the other interests in the trust consist of interests described in paragraph or beyond the definitions of qualified_interest contained in sec_2702 regulations promulgated under sec_2702 define and expand qualified_interest in the following manner qualified_interest means a qualified_annuity_interest a qualified_unitrust_interest or a qualified_remainder_interest retention of a power_to_revoke a qualified_annuity_interest or unitrust_interest of the transferor’s spouse is treated as the retention of a qualified_annuity_interest or unitrust_interest sec_25_2702-2 gift_tax regs emphasis added a gualified annuity interest is an irrevocable right to receive a fixed amount payable to or for the benefit of the holder of the annuity interest for each taxable_year of the term sec_25_2702-3 gift_tax regs a fixed amount is either a stated dollar amount or a fixed fraction or percentage not to exceed percent of the fixed fraction or percentage payable in the preceding year of the initial fair -- market_value of the property transferred to the trust as finally determined for federal tax purposes see sec_25 b gift_tax regs in either case a fixed amount must be payable periodically but not less frequently than annually see id the trust instrument must also prohibit distributions from the trust to or for the benefit of any person other than the holder of the qualified_annuity_interest during the term of the qualified_interest see sec_25_2702-3 gift_tax regs the term of the annuity interest must be fixed by the trust instrument for the life of the term holder for a specified term of years or for the shorter but not the longer of those periods see sec_25_2702-3 gift_tax regs for purposes of sec_2702 a transfer of an interest in property with respect to which there are one or more term interests is treated as a transfer in trust see sec_2702 a term_interest is one of a series of successive as contrasted with concurrent interests see sec_25_2702-4 a gift_tax regs il application as previously stated sec_2702 contains special valuation rules for transfers of interests in trusts to family members in this case we proceed on the assumption that each trust creates interests which consist of the right to receive fixed amounts which are payable at least annually as required by sec_2702 and that the remainder_interest created for the son a member_of_the_family under sec_2702 and sec_2704 noncontingent as regquired by sec_2702 b consequently the value of any interest retained by the grantor or any applicable_family_member must be determined under the special valuation rules of sec_2702 as provided in sec_2702 a a the value of any retained_interest which is not a qualified_interest shall be treated as being zero respondent agrees that each grantor’s retained annuity to the extent it is for a term of years or the grantor’s earlier death constitutes a qualified_interest respondent however challenges the provision of each trust which continues the annuity for the spouse if the spouse survives the grantor for the remaining term of the trust or until the spouse’s earlier death we agree with respondent that as to each trust the interest retained in favor of the grantor’s spouse whether viewed as an independent interest or as an expansion of the grantor’s interest is not qualified and therefore must be valued at zero thus we reject petitioners’ contention that they are entitled to value each grantor’s retained_interest as an annuity based on two lives we first consider the nature of the spousal interests themselves in the trusts before us the spousal interests are contingent upon surviving the grantor so they may never take effect we however do not believe sec_2702 permits a transferor to reduce the value of a remainder_interest by the simple expedient of assigning a value to a retained_interest which may in fact never take effect as indicated above the regulations provide that the governing instrument must fix the term of the annuity or unitrust_interest sec_25_2702-3 gift_tax regs we construe this language to require that the term be fixed and ascertainable at the creation of the trust the regulations contain two examples which illustrate this requirement as follows example a transfers property to an irrevocable_trust retaining the right to receive percent of the net fair_market_value of the trust property valued annually for years if a dies within the 10-year term the unitrust_amount is to be paid to a’s estate for the balance of the term a’ss interest is a qualified_unitrust_interest to the extent of the right to receive the unitrust payment for years or until a’s prior death example the facts are the same as in example except that if a dies within the 10-year term the unitrust_amount will be paid to a’s estate for an additional years the result is the same as in example because the 10-year term is the only term that is fixed and ascertainable at the creation of the interest sec_25_2702-3 example and example gift_tax regs -- - in each of these examples only the retained_interest for the shorter of a term of years or the transferor’s life is fixed and ascertainable at the creation of the interest and is therefore a qualified_interest under sec_2702 in example and example above the unitrust interests that may be paid to a’s estate are both contingent upon a’s death before the completion of the 10-year fixed term and are therefore not gualified interests in the trusts before us the spousal interests are not fixed and ascertainable at the creation of the trusts but rather are contingent in each case upon the spouse’s surviving the grantor for this reason the spousal interests are not qualified interests and therefore must be valued as zero under sec_2702 a a legislative_history reflects that congress was concerned about potential estate and gift_tax valuation abuses specifically undervaluation of gifts valued pursuant to treasury tables cong rec s15629 s15680-s15681 daily ed date as explained by the lawmakers in the context of trusts and term interests in property because the taxpayer decides what property to give when to give it and often controls the return on the property use of treasury tables undervalues the transferred interests in the aggregate more -- - often than not id at dollar_figure hence a statute was enacted which congress intended would deter abuse by making unfavorable assumptions regarding certain retained rights id at s15680 this congressional purpose is advanced by a rule which ensures that only value that is fixed and ascertainable at the creation of the trust and therefore is not contingent may reduce the value_of_the_gift of the remainder in contrast if gifts in trust may be reduced by the value of spousal interests which are contingent and which in fact never take effect the retained interests have the potential for overvaluation and the gift of the remainder for undervaluation we are satisfied that such would be contrary to the intent of sec_2702 moreover even if we were to assume that the spousal interests here standing alone were qualified the retained annuities to the extent based on two lives would fail to achieve gualified status for an additional reason as previously noted the regulations provide that retention of a power_to_revoke a qualified_annuity_interest or unitrust_interest of the transferor’s spouse is treated as the retention of a qualified_annuity_interest or unitrust_interest see sec_25 a gift_tax regs in each of the trusts under scrutiny however if the interest over which the grantor has retained a power_to_revoke is treated as an interest retained by the grantor the requirement of sec_25_2702-3 gift_tax regs that the term of the annuity must be the lesser_of a term of years or the life of the term holder has not been met under the trust terms the spousal interests create the possibility that the retained annuity will extend beyond the life of the term holder ie the grantor sec_25_2702-3 gift_tax regs precludes this result in contrast the regulations contain examples of how revocable spousal annuity or unitrust interests may meet the standards of gualified interests under sec_2702 and sec_25_2702-1 and sec_25_2702-2 gift_tax regs sec_25_2702-2 example and example gift_tax regs hereinafter examples and demonstrates both how a revocable spousal interest may be properly fixed and ascertainable and how the total retained_interest of the grantor and spouse may satisfy the durational requirement examples and which illustrate petitioners’ noncompliance with these standards are as follows example a transfers property to an irrevocable_trust retaining the right to receive the income for years upon expiration of years the income of the trust is payable to a’s spouse for years if living upon expiration of the spouse’s interest the trust terminates and the trust corpus is payable to a’s child a retains the right to revoke the spouse’s interest because the transfer of property to the trust is not incomplete as to all interests in the property 1ie a has made a completed_gift of the remainder_interest sec_2702 applies a’s power_to_revoke the spouse’s term_interest is treated as a retained_interest for purposes of sec_2702 because no interest retained by a is a qualified_interest the amount_of_the_gift is the fair_market_value of the property transferred to the trust -- - example the facts are the same as in example except that both the term_interest retained by a and the interest transferred to a’s spouse subject_to a’s right of revocation are qualified annuity or unitrust interests the amount_of_the_gift is the fair_market_value of the property transferred to the trust reduced by the value of both a’s qualified_interest and the value of the qualified_interest transferred to a’s spouse subject_to a’s power_to_revoke in example the transfer of property to the trust is not incomplete as to all interests in the property and sec_2702 therefore applies ie the gift of the remainder is a completed_gift but the retained interests--both a’s and the spouse’ s--are nevertheless not qualified interests because the retained rights are rights to receive trust income not annuity or unitrust amounts conversely in example a’s interest and the revocable spousal interest are deemed to meet the requirements for qualified status under sec_25_2702-2 gift_tax regs a’s power_to_revoke the spouse’s interest 1s treated as an interest retained by a the interests of both a and his or her spouse at the creation of the trust are fixed and ascertainable and not contingent upon a’s death a is deemed to have retained interests the total term of which is years both interests are thus properly taken into account in valuing the remainder therefore because the spousal interests in each grat in the case before us are not fixed and ascertainable at the inception of the grat and are therefore contingent and because the retained interests may extend beyond the shorter of a term of years or the period ending upon the death of the grantor we hold that the retained interests in the trusts at issue here are to be valued as single-life annuities see sec_25_2702-3 and sec_25_2702-2 a gift_tax regs we sustain respondent’s determinations to that effect we have considered other arguments made by the parties and to the extent not addressed we find them to be unconvincing irrelevant or moot to reflect the foregoing an order will be issued denying petitioners’ motion for partial summary_judgment and granting respondent’s motion for partial summary_judgment
